Citation Nr: 0322821	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The Board notes that the RO has reopened the veteran's claims 
involving PTSD and a seizure disorder on the basis of new and 
material evidence, but then denied the claims on the merits.  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Therefore, the Board must determine whether new 
and material evidence has been submitted to reopen the claims 
for service connection for PTSD and a seizure disorder since 
the prior final decision.

The issues involving service connection for PTSD and 
entitlement to a TDIU will be discussed in the remand portion 
of this decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to reopen his claims for service connection for PTSD 
and a seizure disorder. 

2.  A March 1996 Board decision denied service connection for 
PTSD on the basis that no medical evidence indicated that the 
veteran suffered from PTSD. 

3.  The March 1996 Board decision also denied service 
connection for a seizure disorder on the basis that no 
medical evidence linked the veteran's seizure disorder to 
service.  

4.  The additional evidence presented since the March 1996 
Board decision now includes a diagnosis of PTSD. 

5.  The additional evidence presented since the March 1996 
Board decision does not establish that the veteran's seizure 
disorder is related to service. 


CONCLUSIONS OF LAW

1.  A March 1996 Board decision that denied service 
connection for PTSD and a seizure disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  The evidence received since the March 1996 Board decision 
concerning the claim for service connection for PTSD is new 
and material, and that claim is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 20.1105, 
3.156, 3.159 (2002).

3.  The evidence received since the March 1996 Board decision 
concerning the claim for service connection for a seizure 
disorder is not new and material, and that claim is not 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 20.1105, 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and a 
seizure disorder.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of the 
Board's decision.



I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claims by means of the 
discussions in the rating decisions of November 1996, March 
1998, April 1998, and September 1998; the statements of the 
case issued in March 1997, August 1998, and May 1999; the 
supplemental statements of the case issued in January 1998 
and March 2003; as well as various letters by the RO.  The 
Board notes that the veteran has not been provided with the 
recently revised regulation pertaining to PTSD based on a 
personal assault.  That oversight, however, will be addressed 
in the remand portion of this decision following the order.  
With respect to reopening his claims, however, the veteran 
has been notified of the evidence, if any, he was expected to 
obtain and which evidence, if any, VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002);. 38 
U.S.C.A. § 5103.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  However, the 
VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f).  

In light of the above discussion, the Board finds that 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims at the present time is 
appropriate.

II.  Discussion

The veteran is seeking service connection for PTSD and a 
seizure disorder.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain chronic diseases, including epilepsies, 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R.         §§ 3.307, 3.309 (2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R § 3.303(b).

Generally, service connection requires the following three 
elements: (1) medical evidence of a current disability; (2) 
medical, or in appropriate cases, lay evidence of an in-
service disorder; and (3) medical evidence of a causal 
connection or nexus between the in-service disorder and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

To establish entitlement to service connection for PTSD, the 
veteran must submit (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).  

In a March 1996 decision, the Board denied the veteran's 
claims for service connection for PTSD and a seizure 
disorder.  The evidence considered by the Board at that time 
included the veteran's service medical records, several VA 
examination reports, private medical records, and a 
transcript from a hearing held in June 1994.  After reviewing 
this evidence, the Board determined that there was simply no 
evidence that the veteran suffered from PTSD and that no 
medical evidence indicated that the veteran's seizure 
disorder was related to service. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

After the Board issued its decision in March 1996, the 
veteran sought to reopen his claims for service connection 
for PTSD and a seizure disorder.  When a claim to reopen is 
presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A.  PTSD

In March 1996, the Board denied the veteran's claim for 
service connection for PTSD on the basis that none of the 
medical evidence included a diagnosis of PTSD.  Since that 
decision, however, medical evidence has been submitted which 
includes a diagnosis of PTSD.  In particular, medical records 
from the Mental Health Center of North Iowa note that the 
veteran suffers from PTSD and major depression as a result of 
his experiences in service.  

These records are new because they were not in existence at 
the time of the Board's March 1996 decision.  These records 
are also material, as they indicate that the veteran now 
suffers from PTSD as a result of service.  Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for PTSD is 
reopened. 

The Board finds that the newly submitted evidence is 
sufficient to reopen the claim.  However, since other 
evidence of record indicates that the veteran does not suffer 
from PTSD, the newly submitted evidence is not enough to 
convince the Board to grant service connection for PTSD at 
this time.  The Board also finds that additional development 
is required before it can fairly adjudicate this claim on the 
merits. Therefore, the Board must remand this issue back to 
the RO for additional development. 

B.  Seizure Disorder

The March 1996 Board decision denied service connection for a 
seizure disorder on the basis that no medical evidence linked 
the veteran's seizure disorder to service.   The evidence at 
that time included a January 1993 letter from J.C., a service 
comrade, who related an incident in which he witnessed the 
veteran hit his head on a concrete slab during a fight.  The 
Board pointed out, however, that the none of the veteran's 
service medical records referred to a head injury or any kind 
of seizure activity.  The evidence also showed that the 
veteran was diagnosed with a seizure disorder many years 
after service, and that no medical professional linked this 
disorder to service.  In fact, a VA examiner in January 1993 
stated that he doubted seriously whether the veteran's 
seizure disorder had any relationship to a head injury in 
service, and was more likely the result of alcohol abuse.  
The Board considered other medical evidence from various 
private physicians, none of whom related the veteran's 
seizure disorder to service.  The Board therefore denied the 
veteran's claim. 

Since the March 1996 Board decision, the veteran has 
submitted numerous private and VA medical records, several of 
which refer to his seizure disorder.  Records from Drs. C.H. 
and M.D. discuss the veteran's seizure disorder; VA 
outpatient treatment records also mention the veteran's 
seizure disorder.  The Board notes that these records are new 
because they either did not exist or were not part of the 
record at the time of the March 1996 Board decision.  
However, none of these records are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  In particular, none of the 
newly submitted records contains a medical opinion relating 
the veteran's seizure disorder to service.  There is also no 
indication that his seizure disorder had its onset within one 
year of his separation from active duty.  Hence, new and 
material evidence has not been submitted to reopen the 
veteran's claim for service connection for a seizure 
disorder.

The Board has also considered statements provided by the 
veteran and several family members.  However, any lay 
statement in support of the veteran's claim cannot be deemed 
material as defined under 38 C.F.R. § 3.156.  Evidence is 
probative when it "tend[s] to prove, or actually prov[es] an 
issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  To be 
material, the evidence also should be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Lay statements 
provided by the veteran or any family member fail to meet 
either test.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran or his family members possess the 
medical training and expertise necessary to render an opinion 
concerning the cause or etiology of a seizure disorder.  
Their statements, therefore, unsupported by medical evidence, 
are neither probative of the central issue in this case nor 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  In Routen, the Court 
specifically stated that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Routen 10 Vet. App at 186. 

As a whole, the evidence received since the March 1996 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran's 
seizure disorder had its onset in service or within one year 
of service.  Therefore, the appeal is denied.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and, to this extent 
only, the appeal is granted.

New and material evidence not having been submitted to reopen 
a claim for service connection for a seizure disorder, the 
appeal is denied.


REMAND

The veteran claims that he suffers from PTSD as a result 
numerous stressor that occurred while stationed onboard the 
USS ARLINGTON and the USS JOHN KING during his period of 
active duty.  He claims that during his period onboard the 
USS ARLINGTON, from March 1968 to June 1969, two men 
committed suicide, that he was involved in putting out 
several fires, that the ship came under mortar attack while 
stationed off the coast of Vietnam, and that he was sexually 
assaulted by an unknown man who patted him on his groin.  He 
also claims that during his period onboard the USS JOHN KING, 
from August 1970 to August 1971, a missile fell near his 
ship.  

In December 2002, the RO requested records from the Naval 
Historical Center pertaining to the USS ARLINGTON and the USS 
JOHN KING in an attempt to verify the veteran's alleged 
stressors.  The Naval Historical Center replied that it had 
forwarded the RO's request to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), which was the 
appropriate agency to provide the requested materials.  In a 
February 2003 letter, however, the RO notified the USASCRUR 
that it no longer needed these records and canceled the 
request.  The Board is confused by this action, as these 
records may be essential to verify the veteran's stressors.   
Therefore, an additional request of records from the USASCRUR 
that pertain to the USS ARLINGTON and the USS JOHN KING is 
required before the Board can adjudicate this claim. 

In the event that the claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result 
of the verified stressor(s).  See 38 U.S.C.A. 
§ 5103A(d)(1)(2) (West 2002).

In addition, the Board notes that one of the veteran's 
alleged stressors concerns a sexual assault.  The Board notes 
that the schedular criteria concerning PTSD due to personal 
assault were amended by 67 Fed. Reg. 10330-1032, effective 
March 7, 2002 (codified at 38 C.F.R. § 3.304 (2002)).  The 
following provisions apply for PTSD based on a personal 
assault. 

 If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304 (2002).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 312-313 (1991).  Therefore, the Board 
finds that the case must be remanded to the RO for 
readjudication in light of the regulatory changes.  See also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
 
Finally, the Board notes that the claim of entitlement to a 
total disability evaluation based on individual 
unemployability is inextricably intertwined with his claim 
for service connection for PTSD.  Since the veteran does not 
presently meet the percentage requirements for a total 
disability rating, any grant of service connection may bear 
significantly on his TDIU claim.  See Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding his alleged in-service 
stressors.  He should be asked to provide 
specific details, such as the dates, 
locations, detailed descriptions of 
events, and identifying information 
concerning the suicide victims as well as 
any other witnesses, including their 
names, ranks, units of assignments, or 
any other identifying details.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible.

2.  Thereafter, the RO should review the 
file and prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
a copy of the logs of the USS ARLINGTON 
from March 1968 to June 1969 as well as 
the logs of the USS JOHN KING from August 
1970 to August 1971.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which that agency has determined 
is established by the record.  If any 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence must be provided to the examiner 
for review, the receipt of which should 
be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether the in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

5.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

6.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD on the basis of all the evidence of 
record, as well as all pertinent laws and 
regulations, including but not limited to 
the revised criteria set forth at 
38 C.F.R. §§ 3.304, 3.159 (2002) and 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Thereafter, the RO should adjudicate the 
veteran's claim of entitlement to a TDIU.

7.  If either benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, 
wherein all pertinent regulatory 
authority changes set forth in 38 C.F.R. 
§§ 3.304, 3.159 (2002); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) must be fully 
set forth.  Thereafter, the veteran and 
his representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is obtain additional evidence and 
to accord the veteran due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



